 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDInterconthiental'ManufacturingCompany,Incorporat-' ed mid-InternationalAssociationof Machinists andAerospace °Workers, AFL=CIO, Petitioner. Case16-RC-5565August ` l 1, 1971,DECISION, AND DIRECTIONBY MEMBERS FANNING, BROWN,, ANDXENNEDYPursuant to a Stipulation for Certificatioit UponConsent Election, approved on October 20, 1970, anelection by,,secret ballot was conducted on October30, 1970, under 'the direction and supervision of theRegional Director, for-Region 16, among the employ-ees inthe,, stipulated unit. At the conclusion of theelection, the parties were furnished with a tally ofballots -which 'showed , that of -approximately 559eligible voters, 533 cast ballots, of which 258 were for,and 262 against, the Petitioner, and 13 were chal-lenged.The challenged ballots are sufficient innumber to affect the results of the election.-Ten ballots _,.were challenged by the Board agentbecause ` the, names of employees who -cast them did'not appear on the list of eligible voters. With'respectto the three remaining ballots, the Employer chal-lenged the rulings of the Board agent that one wasvalid, but that two were void because of the manner inwhich they were marked.In accordance with the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,theRegional Director conducted an investigationand, on April 6,1971, issued and duly served upon theparties his report on challenges, in which he recom-mended that the challenge to eight of the ballots ofemployees whose names did not appear on theeligibility list be overruled;1 that the challenge to onesuch ballot be sustained; 2 and that a ruling on thechallenge to another be reserved.3 The RegionalDirector also adopted the rulings of the Board agentas to the validity of the three ballots here questioned,recommending that one be held valid and the tworemainingbe deemed void. Thereafter, the Employerfiled timely exceptions to the Regional Director'sreport.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsiThat is, the ballots of Horace B. Boyd, James E. Fisher, John D.Gaddis, E. Clyde Henry, Richard Jones, Edward S. McGehee, HarlinMounger, and Travis J. Wyatt.2 That is, Billy J. Lawrence.3 That is, Joe Turney.4The exceptions of the Employer, in our opinion, raise no material orsubstantialissuesof fact or law which would require the holding of ahearing. The Employer asserts that seven of the named employeeswerepowers in connection with this case to a. three-memberpanel.Upon theentirerecord in this case,'the Board finds:I.,The Employer is engaged in commerce withinthemeaning of the Act and it will, effectuate, thepurposes of the Act to assert jurisdiction herein,2.The Petitioner is a labor organization claimina,to represent certain employees of the Employer _ r3._A question affecting- commerce existsTconceming the representation- 'of, the- employees- , of theEmployer within themeaning ofSections 9(c)(1) ,and2(6) and (7) of the Act.4.The ,parties stipulated, and We find, that thefollowing employees constitute a unitappropriate forthe purposes of collective bargaining within themeaning of Section 9(b),of the Act:.All production, and maintenance.,employees,itl,the :Intercontinental.ManufacturingDivision,Drewes Division and Forge Division =employed intheEmployer's plant "located at, 1200 NorthGlenbrook,Garland; i Texas, but excluding' all'office clerical, professional and technical'`employ-ees, guards, watchmen and supervisors as definedin the Act.5.,The Board has considered the Regional UDirec-tor's report, the Employer's exceptions thereto, andthe entire record in this case, and hereby adopts theRegional Director's findings and recommendations .4Accordingly, as we have overruled the challenges toeight ballots, as identified herein, we shall direct thatthese ballots be opened and counted. We shall furtherdirect that a ruling be reservedas tothe challenge tothe ballot of Joe Turney, and that the ballot appearingasExhibit 1 of the Regional Director's report becounted as a valid ballot.DIRECTIONIt is hereby directed that the Regional Director forRegion 16 shall, within 10 days from the date of thisDecision, open and count the ballots of Horace B.Boyd, James E. Fisher, John D. Gaddis, E. ClydeHenry, Richard Jones, Edward S. McGehee, HarlinMounger, and Travis J. Wyatt; and further, count theballot appearing as Exhibit 1 in his report as a validballot.IT IS FURTHER DIRECTED that the Regional Directorthereafter prepare and cause to be served on theparties a revised tally of ballots, including therein theineligibleto votein the election because they were premanentlylaid offprior to the eligibilitydate herein and merely rehired as new employeesafter that datebut priorto the election.This assertion, in the absence ofany supportingevidence or a specific offer of proof, is insufficient to rebutthe presumption that the layoffsin question were temporary.Cf.GerberPlastic Company,110 NLRB 269.In the absence of exceptions, we adopt,pro forma,the Regional Director's action in sustaining the challenge to theballot ofBillyJ. Lawrence.192 NLRB No. 96 INTERCONTINENTAL MFG. CO.591count of said ballots,and take such further action asmay be necessary in accordance with this Decision.